DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 03/11/2021. Claims 1-20 are pending in the Application.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021has been entered.
 
Response to Arguments
Applicant's arguments filed on 03/11/2021 in the Amendment/ Remarks, with respect to the rejection of Claims 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by HALLAK et al. (U.S. Pub. No. 20130124776), have been fully considered but they are not persuasive as set forth in the present office action.   
During the Interview conducted on February 09, 2021, with Applicant’s representative Estiven Rojo, the Claims rejection under 35U.S.C. 102 by HALLAK et al. (U.S. Pub. No. 20130124776) was discussed in light of a proposed amendment that 
  The Claims, as currently amended, recite a new matter “a first number of diagonal parity blocks in the set of diagonal parity blocks are arranged in a diagonal parity column, and the first number of diagonal parity blocks in the diagonal parity column is less than a second number of data blocks arranged in a data column” which was not described in the specification as originally filed, and therefore subject to the 112a first paragraph rejection. 
The “diagonal parity column” is not described in the specification. According to the specification, Par. [0046] FIG. 4,the blocks of data (e.g., data blocks 405, row parity blocks 410, and diagonal parity blocks 415) may be logically arranged in rows and columns of blocks.
The Claims should be mended to recite that the diagonal parity blocks are logically arranged in columns of blocks as suggests by the Examine.
Also, amend “data blocks arranged in a data column” to “data blocks arranged in columns”
Applicant argues that HALLAK et al. fails to teach the element “wherein a first number of diagonal parity blocks in the set of diagonal parity blocks are arranged in a diagonal parity column, and wherein the first number of diagonal parity blocks in the diagonal parity column is less than a second number of data blocks arranged in a data column.” as set forth in amended claim 1. 
 In response to Applicant arguments, HALLAK discloses an error correction code corresponding to row and diagonal parity as described in Par. [0045] An embodiment use row parity to recover a first plurality of lost data blocks and to use diagonal parity to recover remaining data blocks, thereby to use data blocks already read from the row parity recovery to calculate the diagonal parity recovery. Par. [0094] The controller 12 comprises a single-disk-failure recovery unit 20. A basic embodiment recovers the data of the entire disk using row parity only or diagonal parity only. However a more efficient embodiment uses row parity to recover just some, typically half, of the lost data blocks and then switches to diagonal parity to recover the remaining data blocks.
Clearly, HALLAK discloses an error correction code such as a row and diagonal parity to recover lost data.
In response to Applicant arguments, that HALLAK fails to disclose “the first number of diagonal parity blocks in the diagonal parity column is less than a second number of data blocks arranged in a data column”, the Examiner notes, in view of the    112a, first paragraph, for the introduction of a new matter, that a number of parity data blocks is less than a number of data blocks is an inherent feature in an error correction code. I.e. the parity data is always less than variable data.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
  Claims 1, 11 and 20,, as currently amended, recite a new matter “a first number of diagonal parity blocks in the set of diagonal parity blocks are arranged in a diagonal parity column, and the first number of diagonal parity blocks in the diagonal parity column is less than a second number of data blocks arranged in a data column” which was not described in the specification as originally filed, and therefore subject to the 112a first paragraph rejection. 
The “diagonal parity column” is not described in the specification. According to the specification, Par. [0046] FIG. 4,the blocks of data (e.g., data blocks 405, row parity blocks 410, and diagonal parity blocks 415) may be logically arranged in rows and columns of blocks.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HALLAK et al. (U.S. Pub. No. 20130124776) Pub. Date: May 16, 2013. 
 Regarding independent Claims 1, 11 and 20, HALLAK discloses a redundant array of independent disk (RAID) memory storage system, comprising:
[0083] FIG. 4 illustrates a redundant array of independent disk (RAID) memory storage system 10. The memory storage system 10 comprises a controller 12 and a array 14 of data storage disks, in this example five data disks D.sub.0 . . . D.sub.4.  
a set of blocks logically arranged in rows and columns, [085] Each of the disks in the array 14 stores a column of data blocks. The same data block in successive disks forms a row, which is to say the rows cross the disks. The data storage blocks are stored alongside parity data blocks in parity disks p and q, and the numbers of data blocks in the different columns or disks are different. 
a set of row parity blocks; and a set of diagonal parity blocks, wherein     diagonal parity blocks is less than data blocks in a column; [0086] Row parity data is placed in row parity blocks in row parity column p. Diagonal parity data is placed in 
a processing device; [0084] The controller 12 includes a data write unit 16 for writing initial data into the array, an update unit 18 for updating existing data in the array, a single failure recovery unit 20 for recovering data after a single disk failure and a double failure recovery unit 22 for recovering data following concurrent failure of two disks.
  
Regarding Claims 2-5, 12-15, HALLAK discloses row and diagonal parity blocks; [0117] FIG. 7 is a simplified flow chart illustrating a procedure for initial encoding of data onto a disk. All data blocks are written in their desired positions. The row and diagonal parities are then calculated by XOR operations over the various rows and diagonals and written in their appropriate positions.
[0118] Reference is now made to FIG. 8, which is a simplified diagram illustrating the update procedure when data is modified. Updating is carried out with an optimal number of operations. All that is needed is to write the data itself and to add a one, or a zero as appropriate, to each of the parities. The whole involves three reads, three writes and three XORs. FIG. 8 shows an example in which an entire stripe is rewritten, in which case the new parities are calculated for each row and diagonal by XORing the old data with each one of the two (row and diagonal) old parities and the new data.

Regarding Claims 6-8, 16-17,  HALLAK discloses [0111] Relating now to FIG. 5, which is a simplified schematic diagram of the present embodiment, in the case shown, 
[0112] The block size may be defined as 4k. The same scheme is shown in FIG. 6, in which the individual data blocks are identified. TABLE-US-00002 TABLE 2 Parameters of a RAID 6 system of the present embodiments.

Regarding Claims 9, 10, 18-19, HALLAK discloses determining that data blocks comprises errors; and recovering the data blocks;
[0132] An even more efficient method is illustrated in the flow chart of FIG. 17, which is a simplified flow chart of the recovery process following single disk failure. The method includes using both row and diagonal parity. Assuming D.sub.0 fails, we can recover the first two blocks, 1 and 2, using their row parity. It is then possible to recover blocks 3 and 4 using their diagonal parity, but in each case the upper two blocks of the diagonal have already been read when recovering the first two blocks from the row parity and do not need to be read again. Four of the read blocks are in fact utilized both in row and diagonal computations, and thus we reduce the number of actual reads needed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: April 7, 2021
Non-Final Rejection 20210407
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov